 1
                                                                      JS-6
 2

 3

 4

 5

 6

 7

 8                 UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA
10

11   OLIVER BOLING,                         Case No. CV 18-05677-ODW (AFM)
12
                         Petitioner,
            v.                              JUDGMENT
13

14   STEVE LANGFORD,
15
                         Respondent.
16

17         Pursuant to the Order Accepting Findings and Recommendations of the United
18   States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
20   is dismissed with prejudice.
21

22   DATED: January 30, 2019
23

24
                                         ___________________________________
                                                 OTIS D. WRIGHT, II
25                                         UNITED STATES DISTRICT JUDGE
26

27

28
